In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-284 CV

____________________


PHYLLIS PRESSWOOD AND PRESSWOOD TRUCKING CO., INC., Appellants


V.


SCOTTY S. PRESSWOOD, SHAWNA PRESSWOOD, 

JEFFREY HANDLEY AND JOYCE HANDLEY, Appellees




On Appeal from the 253rd District Court
Liberty County, Texas

Trial Cause No. 59637




MEMORANDUM OPINION (1)
	Phyllis Presswood and Presswood Trucking Co., Inc., appellants, filed a motion to
dismiss this appeal.  The Court finds that this motion is voluntarily made by the appellants
prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No
other party filed a notice of appeal.
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED. 
										PER CURIAM

Opinion Delivered August 12, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.